627 S.E.2d 461 (2006)
James and Charlotte COKER, Robert and Rebecca Darconte, and Donald and Bonita Shoe
v.
DAIMLERCHRYSLER CORPORATION.
No. 532A05.
Supreme Court of North Carolina.
April 7, 2006.
Wallace & Graham, P.A., by Cathy A. Williams and Mona Lisa Wallace, Salisbury; Wyrick Robbins Yates & Ponton LLP, by K. Edward Greene, Raleigh; and Shipman & Wright, L.L.P., by Gary K. Shipman, Wilmington, for plaintiff-appellants.
Smith Moore LLP, by Sidney S. Eagles, Jr., Raleigh and Allison O. Van Laningham, Greensboro and Bush Seyferth Kethledge & Paige PLLC, by Raymond M. Kethledge, Troy, MI, for defendant-appellee.
Jonathan Wall, Counsel for the North Carolina Academy of Trial Lawyers, amicus curiae.
Womble Carlyle Sandridge & Rice, PLLC, by Burley B. Mitchell, Jr. and Sean E. Andrussier, Raleigh, for the National Association of Manufacturers and the American Tort Reform Association, amici curiae.
*462 PER CURIAM.
AFFIRMED.
Justice MARTIN did not participate in the consideration or decision of this case.